SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is hereby AFFIRMED.
This is an appeal from a judgment of the United States District Court for the District of Connecticut (Warren W. Eginton, Judge) affirming a judgment of the United States Bankruptcy Court for the District of Connecticut (Albert S. Dabrowski, Judge) in favor of the defendants Ralph A. Fusco and Shirley Fusco. On appeal, the trustee argues that the Bankruptcy Court erred when it entered judgment in favor of the Fuscos with respect to the trustee’s claim for recovery of an unpaid debt on the *701alternative grounds (a) that All-Type enjoyed a specialized credit rather than a general right to payment, and (b) that even if the specialized credit were considered a right to payment, the payment was contingent upon the redemption of shares, and contingent debt falls outside the scope of 11 U.S.C. § 542(b). The trustee argues also that the Bankruptcy Court erred when it entered judgment in favor of the Fuscos on the trustee’s state and federal constructive fraud claims on the grounds (a) that the trustee lacked standing to bring the state law claims, and (b) that, in any event, All-Type received reasonably equivalent value for its payments to the Fuscos, thus precluding avoidance of those payments under Connecticut law or the Bankruptcy Code’s avoidance provisions.
We have reviewed the record, and we find no error in the Bankruptcy Court’s judgments in favor of the Fuscos. The findings on which the Bankruptcy Court’s judgments rested, i.e., that the Fuscos owed no debt to All-Type within the meaning of Section 542(b) and that All-Type received reasonably equivalent value in return for its payments to the Fuscos, were within the Bankruptcy Court’s discretion.
We have considered all of the trustee’s claims on appeal and we hereby AFFIRM the judgment of the District Court.